IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-31275
                         Summary Calendar



LARRY D. JEFFERSON; ET AL,

                                         Plaintiffs,

LARRY D. JEFFERSON,

                                         Plaintiff-Appellant,

versus

LOUISIANA STATE SUPREME COURT; ET AL,

                                         Defendants,

LOUISIANA STATE SUPREME COURT,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 00-CV-2200
                        --------------------
                            August 9, 2002
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Larry D. Jefferson appeals the district court’s dismissal of

his civil rights claims against the Louisiana Supreme Court.    As

a threshold matter, the Louisiana Supreme Court has questioned

this court’s jurisdiction on the ground that there was no final

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-31275
                                  -2-

judgment disposing of all claims against all parties at the time

Jefferson filed his notice of appeal.       While the judgment

appealed from was not final at the time it was entered, the

district court subsequently certified the judgment as final

pursuant to FED. R. CIV. P. 54(b), thus rendering Jefferson’s

premature notice of appeal effective and this court’s appellate

jurisdiction proper.     See Swope v. Columbian Chems. Co., 281 F.3d

185, 191 nn. 2 & 5 (5th Cir. 2002).

     Jefferson contends that the district court erred in

dismissing his claims against the Louisiana Supreme Court for

lack of jurisdiction.    Specifically, he argues that the Rooker-

Feldman doctrine does not bar his 42 U.S.C. § 1983 facial

challenge to the constitutionality of a particular Louisiana

Supreme Court rule.     See Dist. of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 476, 482 (1983); Rooker v. Fid. Trust Co.,

263 U.S. 413, 415-16 (1923).     Jefferson has failed to brief, and

has therefore abandoned, any claims against the Louisiana Supreme

Court not based on 42 U.S.C. § 1983.     See Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993).

     This court may affirm the district court’s judgment on any

basis supported by the record.     See Sojourner T v. Edwards, 974

F.2d 27, 30 (5th Cir. 1992).    “[E]leventh amendment immunity is a

jurisdictional issue that cannot be ignored, for a meritorious

claim to that immunity deprives the court of subject matter

jurisdiction of the action."     McDonald v. Bd. of Miss. Levee
                            No. 01-31275
                                 -3-

Comm’rs, 832 F.2d 901, 906 (5th Cir. 1987) (internal quotation

marks and citation omitted).    In the absence of consent, the

Eleventh Amendment bars “a suit [brought in federal court] in

which the State or one of its agencies or departments is named as

the defendant . . . . [,] regardless of the nature of the relief

sought.”   Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

100 (1984).   “By statute, Louisiana has refused any . . . waiver

of its Eleventh Amendment sovereign immunity regarding suits in

federal courts.”    Cozzo v. Tangipahoa Parish Council -- President

Gov’t, 279 F.3d 273, 281 (5th Cir. 2002) (citing LA. REV. STAT.

ANN. 13:5106(A)).   Although Congress may abrogate the states’

sovereign immunity by enacting legislation, 42 U.S.C. § 1983 did

not effect any such abrogation.     Id.

     The Eleventh Amendment clearly bars Jefferson’s § 1983

claims against the Louisiana Supreme Court, which is a branch of

Louisiana’s state government.     See S. Christian Leadership Conf.

v. Supreme Court of Louisiana, 252 F.3d 781, 783 n.2 (5th Cir.),

cert. denied, 122 S. Ct. 464 (2001).      The district court thus did

not err in dismissing Jefferson’s 42 U.S.C. § 1983 claims against

the Louisiana Supreme Court for lack of jurisdiction.      The

judgment of the district court is AFFIRMED.